MEMORANDUM **
Washington state prisoner Undra-Christopher; Watkins appeals pro se from the district court’s judgment dismissing as frivolous his civil rights action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Watkins’ action as frivolous because his complaint lacked an arguable basis in ei*601ther fact or law. See Cato v. United, States, 70 F.3d 1103, 1106 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.